Citation Nr: 0716888	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-43 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar strain with 
multilevel disc degeneration, as secondary to service-
connected bilateral knee replacements.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

A transcript of the veteran's January 2007 Travel Board 
hearing before the undersigned Veterans Law Judge has been 
associated with the claims folder.   


REMAND

The veteran seeks service connection for lumbar strain with 
multilevel disc degeneration, as secondary to his service-
connected bilateral knee replacements.  The veteran underwent 
a left knee total replacement in May 1999 and a right knee 
total replacement in May 2000.  The RO granted entitlement to 
service connection for the veteran's left knee replacement 
and entitlement to service connection for the veteran's right 
knee replacement as secondary to the left knee replacement.  
In a letter dated May 2001, his private internal medicine 
physician, Dr. F. R. Mestas, M.D., noted that the veteran had 
been suffering from lower back pain since his knee 
replacement surgeries and opined that the veteran's back pain 
is probably related to those surgeries.

The veteran was afforded a VA joints examination in October 
2002 in which the examiner noted tenderness at the 
lumbosacral junction on deep palpation of the spinal process 
of L5.  The examiner was unable to state with certainty that 
the veteran's back pain is secondary to his knee 
replacements, but noted that the temporal relationship would 
suggest such a connection.  The examiner further noted that 
the most likely diagnosis of the veteran's back condition is 
spondylosis with spondylitis, but explained that a "further 
workup" would be necessary to elucidate the diagnosis more 
accurately.  Magnetic resonance imaging (MRI) performed in 
October 2003 revealed multilevel disc degeneration, 
multilevel bulging annuli, and left L4-5 mild to moderate 
disc protrusion encroaching the left L4 dorsal nerve root 
ganglion and left neural foramen.  

Therefore, the Board finds an additional examination with an 
opinion as to etiology is required at this point.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1. The RO should secure from the Fort 
Myers OPC in Fort Myers, Florida all of 
the veteran's medical records dated after 
January 2004, if any, related to his claim 
for service connection for lumbar strain 
with multilevel disc degeneration.  Any 
records should be associated with the 
veteran's claims folder.  

2.  The RO should then arrange for the 
veteran to be scheduled for a VA spine 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  The examination 
report must indicate whether the claims 
folder was available and reviewed.    

The examiner must express an opinion as to 
whether it is at least as likely as not 
that such disorder was caused or 
aggravated by any service-connected 
disability, to include the bilateral knee 
replacements.  For purposes of answering 
this question, the examiner is advised 
that the term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  A complete rationale for any opinion 
offered should be included.

The veteran is hereby advised that failure 
to report for a scheduled VA examination 
without good cause shown may have adverse 
consequences for his claim.

3.  After completing any additional 
necessary development, the RO should 
readjudicate the issue on appeal.  If the 
disposition of the claim remains 
unfavorable, the RO should furnish the 
veteran and his 
representative a supplemental statement of 
the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




